United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 24, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-11422
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

DAVID WAYNE WRIGHT,
                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 4:04-CR-22-ALL
                       --------------------

Before JOLLY, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     David Wayne Wright appeals from the 24-month sentence

imposed following the revocation of his supervised release.

Wright contends that the sentence was unreasonable and that the

district court failed to consider the sentencing factors set

forth at 18 U.S.C. § 3553(a).   This court must examine the basis

of its jurisdiction on its own motion if necessary.     Mosley v.

Cozby, 813 F.2d 659, 660 (5th Cir. 1987).     Article III, § 2, of

the Constitution limits federal court jurisdiction to actual

cases and controversies.    See Spencer v. Kemna, 523 U.S. 1, 7


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-11422
                                -2-

(1998).   The case-or-controversy requirement demands that “some

concrete and continuing injury other than the now-ended

incarceration or parole -- some ‘collateral consequence’ of the

conviction -- must exist if the suit is to be maintained.”     Id.

     Wright has served the sentence that was imposed upon the

revocation of his supervised release.     The order revoking

Wright’s term of supervised release imposed no further term of

supervised release.   Accordingly, there is no case or controversy

for this court to address, and the appeal is dismissed as moot.

     APPEAL DISMISSED.